DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  line 1 has deleted “angle” when it appears that the claim should read “wherein the selected angles are”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 9-11, it is still unclear how the pairs of diametrically opposed holes are oriented along a diameter that defines the cross section of the pole, “said diameter being arrayed at a selected angle relative to the other pairs of diametrically opposed holes” (and the dependent limitations that follow). The examiner reads “diametrically opposed holes” as holes that are directly opposite along the same plane. It is unclear how the diameter along which the pairs are arrayed at angles relative to other pairs, in alignment or arrayed at selected angles relative to one another. Figure 3C does not provide clarification of this limitation as written. The examiner would suggest choosing different, clear language to describe the intended embodiment of Figure 3C.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Worthington (2,764,846).
In re claim 1, with reference to the figures and page 1 col.1 line 58- col.2 lines 21, Worthington discloses a support apparatus comprising: a pole, aligned in an approximately vertical orientation when in use, and a cross section, wherein the pole comprises one or more pairs of diametrically opposed holes, positioned along the length of the pole; a unitary open hoop, approximately in a plane, comprising an elastic material; and further comprising: a first end portion and a second end portion. The claim as written does not require the pole and hoop to be connected and instead the two structures are claimed separately. The claim language directed to “when in use” is therefore read as an optional functional recitation. It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). The examiner contends that Worthington discloses the structure of the apparatus as claimed, and said structure is therefore capable of the following: when in use, the hoop is compressed so that the first end portion and the second end portion are urged past each other to form a parallel locus; and wherein when the hoop is compressed, the first end portion and the second end portion mate with and apply an opposed tension to a pair of diametrically opposed holes in the pole; and wherein when the hoop is compressed, the parallel locus engages with the pole to impede the vertical swing of the hoop.
In re claim 2, with reference to the figures and page 1 col.1 line 58- col.2 lines 21, Worthington discloses the first end portion comprises a first extension bent clockwise out of the plane of the hoop, wherein the first extension, in turn, comprises a second extension, bent clockwise to be approximately parallel to the nearest segment on the hoop; the second end portion comprises a third extension bent counter-clockwise out of the plane of the hoop, wherein the third extension, in turn, comprises a fourth extension, bent counter-clockwise to be approximately parallel to the nearest segment on the hoop; the first and third extensions are formed relative to the same reference point, along an approximate diameter passing midway between the first end portion and the second end portion.
In re claim 4, with reference to the figures and page 1 col.1 line 58- col.2 lines 21, Worthington appears to disclose the first extension is bent clockwise out of the plane of the hoop, through an angle of about 90° and the third extension is bent counter-clockwise out of the plane of the hoop, through an angle of about 90°.
In re claim 5, with reference to the figures and page 1 col.1 line 58- col.2 lines 21, Worthington discloses the first and third extensions further comprise an alignment adjustment, bent to allow the plane of the hoop to be approximately perpendicular to the pole.
In re claim 6, with reference to the figures and page 1 col.1 line 58- col.2 lines 21, Worthington appears to disclose the first extension is bent away from the hoop through an angle of about 10° to about 80°, and the third extension is bent away from the hoop through an angle of about 10° to about 80° such that an alignment adjustment is formed.
In re claim 7, with reference to the figures and page 1 col.1 line 58- col.2 lines 21, Worthington discloses wherein the first end portion and the second end portion each further comprise a straight segment in the plane of the hoop.
In re claim 8 as best understood, with reference to the figures and page 1 col.1 line 58- col.2 lines 21, Worthington discloses the pole comprises a plurality of pairs of diametrically opposed holes, positioned along its length.
In re claim 9 as best understood, with reference to the figures and page 1 col.1 line 58- col.2 lines 21, Worthington discloses each of the pairs of diametrically opposed holes is oriented along a diameter that defines a circle in which the cross section of the pole is inscribed, said diameter being arrayed at a selected angle relative to the other pairs of diametrically opposed holes.
In re claim 10 as best understood, with reference to the figures and page 1 col.1 line 58- col.2 lines 21, Worthington discloses the pole comprises two or more pairs of diametrically opposed holes; said pairs arrayed in alignment or arrayed at selected angles, relative to one another.
In re claim 11 as best understood, with reference to the figures and page 1 col.1 line 58- col.2 lines 21, Worthington discloses the selected angle are about 0° to about 90°. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worthington (2,764,846).
In re claims 12 and 15, Worthington discloses the claimed invention except for the hoop comprising spring steel, stainless steel, or a reinforced polymer, chosen from carbon fiber reinforced polymer, fiberglass reinforced polymer, silicon carbide fiber reinforced polymer, aramid fiber reinforced polymer, or aluminum oxide reinforced polymer. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the hoop to be any known suitable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In re claims 13 and 16, Worthington discloses the claim invention except for a diameter of about 4 to about 6 mm. However, it would have been an obvious matter of design choice to have modified the diameter of the hoops as disclosed by Worthington to be any suitable size for the intended use in order to properly fit the chosen plant, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
In re claims 14 and 17, Worthington discloses the claim invention except for a yield strength between about 410 and about 1200 MPa. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the strength of the hoop material to be any known suitable strength for the intended use including within the claimed range, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument to claim 1 that the instant invention claims a parallel locus impeding the vertical swing of the hoop because it rests on the outside of the pole whereas Worthington discloses a parallel locus on the inside of the pole via diametrically opposed holes that go all the way through the pole and engage with the front of the hole, this argument is not commensurate with the scope of the claim. The claim as written does not preclude the prior art from holes that go all the way through the pole or the locus resting on the outside of the pole versus the inside of the pole. 
In response to Applicant’s argument to claim 1 that the prior art discloses end pieces welded or braised together whereas the instant invention does not disclose welding or braising, this argument is not commensurate with the scope of the claim. The claim as written does not preclude the prior art from having welded or braised ends.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L PERRY/Primary Examiner, Art Unit 3644